IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

                                               )          No. 78598-2-I
                                               )
 STATE OF WASHINGTON,                          )
                                               )
                     Respondent,
                                               )
             v.                                )         UNPUBLISHED OPINION

 CRISTEN R. PARADA-RI VERA,
                                              )
                     Appellant.
__________________________________            )          FILED: June 24, 2019

       PER CURIAM   —   Cristen Parada-Rivera appeals the supervision fees

imposed following his guilty plea to second degree murder. The State concedes

error and moves to remand with directions to strike the fees from appendix H of

the judgment and sentence. We accept the State’s concession.

       In a Statement of Additional Grounds for review, Parada-Rivera contends

the sentencing court unfairly added 20 months of confinement to his sentence

because he asked at sentencing why another person involved in the offense had

not been arrested. He fails to demonstrate a basis to review his standard range

sentence.

      In its oral ruling, the court first noted that the prosecutor “who is usually

thoroughly tempered in his approach says this is one of the most egregious

murder 2 cases that the King County Prosecutor’s Office has ever prosecuted.”
No. 78598-2-1/2



The court also noted that there was an ‘unknown and unidentified third party who

may or may not have been involved in the murder.        .   .   .“   The court then imposed

a 200-month sentence, 20 months below the top end of the standard range. The

following exchange then occurred:

       THE COURT: Mr. Parada-Rivera, you will be barred from the use or
       possession of a firearm, you will lose your right to vote, and you will be on
       community supervision for 36 months upon your release. Do you
       have any questions about the sentence?

       MR. PARADA-RI VERA: Yes. The third person who used the screwdriver
       you all never arrested him. He’s the one who put the screwdriver in my
       hand so I threw it away. I threw it. The truth is I’ve never seen this person
       before. I was afraid when and I think it was the same person because
                                  --


       one time this same person stopped me. It was a black person and he
       threatened me. He had a handgun. The truth is I never used this
       screwd river.

       THE COURT: Your DNA is all over it. I’m going to change my sentence.
       It’s going to go to the high end [200 months]. It’s the most ridiculous
       thing I’ve ever heard.

(Emphasis added). Defense counsel objected to the additional 20 months,

emphasizing Parada-Rivera’s low I.Q. and difficulty comprehending the

proceedings. The court responded:

      THE COURT: I understand what your words are suggesting, that he
      knows not of what he speaks of, but the reason I was willing to not give
      him the high end was I thought he had taken some responsibility or some
      accountability and with his statement that it was just an incredible
                                                   --


      statement and it kind of negated everything that I had thought. So we do
      what we do and I appreciate your words, Mr. Geisness.

      Generally, a defendant cannot appeal a standard range sentence. RCW

9.94A.585(1); State v. Williams, 149 Wash. 2d 143, 146, 65 P.3d 1214 (2003). This

rule arises from the notion that, so long as the sentence faIls within the proper

presumptive sentencing ranges set by the legislature, no abuse of discretion

                                          2
No. 78598-2-1/3


follows as a matter of law as to the sentence’s length. State v. Williams, 149
Wash. 2d at 146-47. An appellate court may, however, review a standard range

sentence resulting from constitutional error, procedural error, an error of law, or

the failure to exercise discretion. E.g., ki. (State can appeal determination of a

defendant’s eligibility for a sentencing alternative); State v. Mail, 121 Wash. 2d 707,

712, 854 P.2d 1042 (1993) (defendant can challenge a trial court’s failure to

follow a specific sentencing provision); State v. Ammons, 105 Wash. 2d 175, 183,

713 P.2d 719, 718 P.2d 796 (1986) (defendant can challenge trial court’s failure

to comply with mandatory procedures). Parada-Rivera fails to demonstrate that

any of these bases for appealing a standard range sentence apply here.

       Affirmed in part and remanded in part with directions to strike the

supervision fees from appendix H of the judgment and sentence.


                     FOR THE COURT:




                                          3